Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  With regard to new claim 21 applicant hasn’t provided any reasons for allowance.  With respect to claim 21, US 2015/0082668 (Nonogawa) appears to be the closest prior art.  However, the through hole (33) of Nonogawa fails to have “a peaked forward extremity that is closer to a medial extremity of the through hole than to a lateral extremity of the through hole” as claimed.  The irregular shape hole shown best in figure 4 of Nonogawa doesn’t have any peaked extremity.  It is generally rounded circle with a flat side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732